DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
in Paragraph [0045], line 2: it appears Applicant intended “T1” to read --T2--;
in Paragraph [0112], line 3: it appears Applicant intended “7489” to read --748--;
in Paragraph [0123], line 2: it appears Applicant intended “801” to read --810--.  
Appropriate correction is required.
Claim Objections
Claim 7 is objected to because of the following informalities: on line 10, it appears Applicant intended “on evaluating the trajectory” to read --on the evaluating the trajectory--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities: on line 3, it appears Applicant intended “wherein evaluating the trajectory” to read --wherein the evaluating the trajectory--.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities: on line 3, it appears Applicant intended “on evaluating the trajectory” to read --on the evaluating the trajectory--.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities: on line 2, it appears Applicant intended “is a heat map is received” to read --is a heat map that is received--.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: on line 11, it appears Applicant intended “on evaluating the trajectory” to read --on the evaluating the trajectory--.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “the system to perform operations…” in claims 1-6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Here, while claim 1 recites that the system comprises one or more processors, the claim does not make clear the structure of the system which is to perform the claimed operations (functions); i.e., the claim does not make clear that the claimed one or more processors are the structure of the system performing the claimed operations.  Based on a review of Applicant’s Specification, the corresponding structure of the system which is to perform the claimed operations would have been one or more processors that have been configured (programmed) to perform 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Taguchi et al. (U.S. Publication No. 2010/0010699 A1).

Regarding Claim 1:
Taguchi discloses a system (automatic operation control apparatus 1 - see at least: Taguchi, Paragraph [0035] and Fig. 1) comprising: 
one or more processors (at least cruise control plan evaluation device 10 which is formed of at least a microcomputer/electronic control unit - see at least: Taguchi, Paragraph [0035]); and 
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations (see at least: Taguchi, Paragraph [0035] wherein one or more computer-readable media are implicitly, if not inherently, part of the microcomputer because the disclosed software would have been stored on at least one computer-readable media in order for the evaluation device 10 to perform its disclosed functions) comprising: 
capturing sensor data of an environment using a sensor of an autonomous vehicle (see at least: Taguchi, Paragraph [0036]); 
generating a trajectory for the autonomous vehicle to traverse in the environment (see at least: Taguchi, Paragraph [0043]); 
generating, based at least in part on the sensor data, a heat map, a portion of the heat map comprising a location and a probability that an object in the environment is associated with the location (see at least: Taguchi, Paragraphs [0038]-[0042], [0045], [0055]-[0059], and Figs. 9A-9C and 10A-10C); 
determining a region associated with a position of the autonomous vehicle along the trajectory (see at least: Taguchi, Paragraphs [0044]-[0047], [0061]); 
determining, based at least in part on the trajectory and the heat map, a region probability associated with the region, the region probability being indicative of a probability that the autonomous vehicle and the object will occupy the region at a same time (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]); 
determining that the region probability is below a probability threshold (see at least: Taguchi, Paragraphs [0050], [0062]); and 
controlling the autonomous vehicle to follow the trajectory based at least in part on the region probability being below the probability threshold (see at least: Taguchi, Paragraphs [0050]-[0053], [0062]-[0065]). 

Regarding Claim 2:
Taguchi discloses the system of claim 1, wherein: 
the heat map represents probabilities of the object at a time, the probabilities comprising the probability (see at least: Taguchi, Paragraphs [0038]-[0042], [0045], [0055]-[0059], and Figs. 9A-9C and 10A-10C); and 
the region associated with the position of the autonomous vehicle represents a predicted region associated with the autonomous vehicle at the time (see at least: Taguchi, Paragraphs [0044]-[0047], [0061]). 

Regarding Claim 3:
Taguchi discloses the system of claim 1, wherein: 
the heat map represents a plurality of discretized regions of the environment (see at least: Taguchi, Paragraphs [0038]-[0042], [0045], [0055]-[0059], and Figs. 9A-9C and 10A-10C); 
the portion of the heat map is a discretized region of the plurality of discretized regions (see at least: Taguchi, Paragraphs [0038]-[0042], [0045], [0055]-[0059], and Figs. 9A-9C and 10A-10C); and 
determining the region probability comprises: 
summing individual probabilities associated with a subset of the plurality of discretized regions, wherein the subset of the plurality of discretized regions corresponds to the region (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]). 

Regarding Claim 4:
Taguchi discloses the system of claim 1, wherein: 
the trajectory is a first trajectory of a plurality of trajectories for the autonomous vehicle to traverse in the environment (see at least: Taguchi, Paragraphs [0043], [0046], [0061]); 
the region probability is a first region probability (see at least: Taguchi, Paragraphs [0046], [0049]-[0050], [0062]; wherein a region probability is calculated for each of the multiple cruise control plans); and 
the operations further comprise: 
determining a second region probability based at least in part on a second trajectory for the autonomous vehicle to traverse in the environment and the heat map (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]); 
determining a first trajectory probability based on the first region probability and a second trajectory probability based on the second region probability (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]-[0063]); and 
controlling the autonomous vehicle to follow the first trajectory based at least in part on the first trajectory probability being less than the second trajectory probability (see at least: Taguchi, Paragraphs [0051], [0064]). 

Regarding Claim 5:
Taguchi discloses the system of claim 1, wherein: 
the object is a first object in the environment (see at least: Taguchi, Paragraph [0045], and Fig. 3); 
the heat map is an aggregated heat map based at least in part on a first heat map and second heat map (see at least: Taguchi, Paragraphs [0029], [0045], [0059], and Figs. 10A-10C); 
the first heat map represents first prediction probabilities of first possible locations associated with the first object in the environment (see at least: Taguchi, Paragraph [0059] and Figs. 9A-9C; “FIGS. 9A, 9B and 9C show the predicted vehicle presence regions of the vehicles A, B and C, respectively”); 
the second heat map represents second prediction probabilities of second possible locations associated with a second object in the environment (see at least: Taguchi, Paragraph [0059] and Figs. 9A-9C; “FIGS. 9A, 9B and 9C show the predicted vehicle presence regions of the vehicles A, B and C, respectively”); and 
the aggregated heat map represents aggregated predication probabilities based at least in part on summing a first portion of the first prediction probabilities and a second portion of the second prediction probabilities (see at least: Taguchi, Paragraph [0029], [0045], and [0059], and Figs. 10A-10C; “FIGS 10A, 10B, and 10C show the predicted vehicle-presence regions of the vehicles A, B and C, which are superimposed with each other”). 

Regarding Claim 6:
Taguchi discloses the system of claim 1, wherein a size of the region associated with the position of the autonomous vehicle is based at least in part on a length of the autonomous vehicle, a width of the autonomous vehicle, and a predicted velocity of the autonomous vehicle (see at least: Taguchi, Paragraphs [0046]-[0048], [0061], and Figs. 5A-5D). 

Regarding Claim 7:
Taguchi discloses a method comprising: 
receiving a trajectory for a vehicle to traverse in an environment (see at least: Taguchi, Paragraphs [0043], [0046]); 
receiving a discretized probability distribution associated with prediction probabilities of possible locations of an object in the environment (see at least: Taguchi, Paragraphs [0038]-[0042], [0045], [0055]-[0059], and Figs. 9A-9C and 10A-10C); 
determining a region associated with a position of the vehicle along the trajectory (see at least: Taguchi, Paragraphs [0044]-[0047], [0061]); 
determining a region probability associated with the region based on the discretized probability distribution (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]); 
evaluating the trajectory based at least in part on the region probability (see at least: Taguchi, Paragraphs [0050], [0062]); and 
controlling the vehicle based at least in part on evaluating the trajectory (see at least: Taguchi, Paragraphs [0050]-[0053], [0062]-[0065]). 

Regarding Claim 8:
Taguchi discloses the method of claim 7, further comprising: 
determining that the region probability meets or exceeds a probability threshold (see at least: Taguchi, Paragraphs [0050], [0062]), 
wherein evaluating the trajectory based at least in part on the region probability comprises rejecting the trajectory (see at least: Taguchi, Paragraphs [0050]-[0051], [0062]-[0063]). 

Regarding Claim 9:
Taguchi discloses the method of claim 7, further comprising: 
determining that the region probability is below a first probability threshold (see at least: Taguchi, Paragraphs [0050], [0062]-[0063]), 
wherein controlling the vehicle based at least in part on evaluating the trajectory comprises controlling the vehicle to follow the trajectory based at least in part on the region probability being below the first probability threshold or based at least in part on an aggregated trajectory probability based on the region probability being below a second probability threshold (see at least: Taguchi, Paragraphs [0050]-[0053], [0062]-[0064]). 

Regarding Claim 10:
Taguchi discloses the method of claim 7, wherein: 
the discretized probability distribution is a first heat map associated with first possible locations of the object in the environment at a first time (see at least: Taguchi, Paragraphs [0038]-[0042], [0045], [0055]-[0059], and Figs. 9A-9C and 10A-10C); 
the region is a first region associated with a first position of the vehicle along the trajectory (see at least: Taguchi, Paragraphs [0044]-[0047], [0061]); 
the region probability is a first region probability associated with the first region (see at least: Taguchi, Paragraphs [0046], [0049]-[0050], [0062]; wherein a region probability is calculated for each of the multiple cruise control plans); and 
the method further comprises: 
receiving a second heat map associated with second possible locations of the object, the second possible locations associated with a second time after the first time (see at least: Taguchi, Paragraphs [0038]-[0042], and Figs. 9A-9C and 10A-10C); 
determining a second region associated with a second position of the vehicle along the trajectory (see at least: Taguchi, Paragraphs [0044]-[0047], [0061]); and 
determining a second region probability associated with the second region based at least in part on the second heat map, wherein evaluating the trajectory further based at least in part on the second region probability (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]). 

Regarding Claim 11:
Taguchi discloses the method of claim 7, wherein: 
the trajectory is a first trajectory of a plurality of trajectories for the vehicle to traverse in the environment (see at least: Taguchi, Paragraphs [0043], [0046], [0061]); 
the region probability is a first region probability (see at least: Taguchi, Paragraphs [0046], [0049]-[0050], [0062]; wherein a region probability is calculated for each of the multiple cruise control plans); and 
the method further comprises: 
determining a second region probability based at least in part on a second trajectory for the vehicle to traverse in the environment and the discretized probability distribution (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]); 
determining a first trajectory probability based at least in part on the first region probability and a second trajectory probability based at least in part on the second region probability (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]-[0063]); and 
controlling the vehicle to follow the first trajectory or the second trajectory based at least in part on the first trajectory probability and the second trajectory probability (see at least: Taguchi, Paragraphs [0051], [0064]). 

Regarding Claim 12:
Taguchi discloses the method of claim 7, wherein the discretized probability distribution is a heat map comprising discretized portions of the environment, a discretized portion comprising a prediction probability, a location, and a size (see at least: Taguchi, Paragraphs [0045], [0056]-[0057], and Figs. 9A-9C and 10A-10C). 

Regarding Claim 13:
Taguchi discloses the method of claim 7, wherein: the discretized probability distribution represents prediction probabilities associated with a first predicted trajectory of the object in the environment and a second predicted trajectory of the object in the environment (see at least: Taguchi, Paragraphs [0038]-[0042], and Fig. 2). 

Regarding Claim 14:
Taguchi discloses the method of claim 7, wherein: 
the object is a first object in the environment (see at least: Taguchi, Paragraph [0045], and Fig. 3); 
the discretized probability distribution is based at least in part on a first discretized probability distribution and second discretized probability distribution (see at least: Taguchi, Paragraphs [0029], [0045], [0059], and Figs. 10A-10C); 
the first discretized probability distribution represents first prediction probabilities associated with first possible locations of the first object in the environment (see at least: Taguchi, Paragraph [0059] and Figs. 9A-9C; “FIGS. 9A, 9B and 9C show the predicted vehicle presence regions of the vehicles A, B and C, respectively”); 
the second discretized probability distribution represents second prediction probabilities associated with second possible locations of a second object in the environment (see at least: Taguchi, Paragraph [0059] and Figs. 9A-9C; “FIGS. 9A, 9B and 9C show the predicted vehicle presence regions of the vehicles A, B and C, respectively”); and 
the discretized probability distribution represents aggregated predication probabilities based at least in part on accumulating a first portion of the first prediction probabilities and a second portion of the second prediction probabilities (see at least: Taguchi, Paragraph [0029], [0045], and [0059], and Figs. 10A-10C; “FIGS 10A, 10B, and 10C show the predicted vehicle-presence regions of the vehicles A, B and C, which are superimposed with each other”). 

Regarding Claim 15:
Taguchi discloses the method of claim 7, wherein: 
the discretized probability distribution is a heat map is received from a machine learning model trained to generate the heat map representing the object (see at least: ; or the discretized probability distribution is a probability map based on Gaussian probabilities based at least in part on a classification of the object, an initial position of the object, and a velocity of the object. 

Regarding Claim 16:
Taguchi discloses the method of claim 7, wherein: 
the vehicle is an autonomous vehicle (see at least: Taguchi, Abstract and Paragraph [0068], wherein the vehicle is an automatically-operated vehicle); 
the trajectory is a first trajectory associated with a first action (see at least: Taguchi, Paragraphs [0043], [0046], [0061]); and 
the method further comprises: 
determining a first cumulative probability associated with the first trajectory (see at least: Taguchi, Paragraphs [0046], [0049]-[0050], [0062]; wherein a region probability is calculated for each of the multiple cruise control plans, the region probability being a cumulative probability as shown in the disclosed equations); 
receiving a second trajectory associated with a second action (see at least: Taguchi, Paragraphs [0043], [0046], [0061]; wherein multiple trajectories are generated and analyzed); 
determining a second cumulative probability associated with the second trajectory (see at least: Taguchi, Paragraphs [0046], [0049]-[0050], [0062]; wherein a region probability is calculated for each of the multiple cruise control ; 
determining that the first cumulative probability less than the second cumulative probability (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]-[0063]); and 
controlling the autonomous vehicle to follow the first trajectory based at least in part on the first cumulative probability and the second cumulative probability (see at least: Taguchi, Paragraphs [0051], [0064]). 

Regarding Claim 17:
Taguchi discloses a non-transitory computer-readable medium storing instructions that, when executed, cause one or more processors to perform operations see at least: Taguchi, Paragraph [0035] wherein a non-transitory computer-readable medium is implicitly, if not inherently, part of the microcomputer because the disclosed software would have been stored on at least one computer-readable media in order for the evaluation device 10 to perform its disclosed functions) comprising: 
receiving a trajectory for a vehicle to traverse in an environment (see at least: Taguchi, Paragraphs [0043], [0046]); 
receiving a discretized probability distribution comprising prediction probabilities associated with possible locations of an object in the environment (see at least: Taguchi, Paragraphs [0038]-[0042], [0045], [0055]-[0059], and Figs. 9A-9C and 10A-10C); 
determining a region associated with a position of the vehicle along the trajectory (see at least: Taguchi, Paragraphs [0044]-[0047], [0061]); 
determining a region probability associated with the region based at least in part on the discretized probability distribution (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]); 
evaluating the trajectory based at least in part on the region probability (see at least: Taguchi, Paragraphs [0050], [0062]); and 
controlling the vehicle based at least in part on evaluating the trajectory (see at least: Taguchi, Paragraphs [0050]-[0053], [0062]-[0065]). 

Regarding Claim 18:
Taguchi discloses the non-transitory computer-readable medium of claim 17, wherein: the discretized probability distribution comprises a heat map and represents first prediction probabilities associated with a first predicted trajectory of the object in the environment and second prediction probabilities associated with a second predicted trajectory of the object in the environment (see at least: Taguchi, Paragraphs [0038]-[0042], and Figs. 2, 9A-9C, and 10A-10C). 

Regarding Claim 19:
Taguchi discloses the non-transitory computer-readable medium of claim 17, wherein: 
the object is a first object in the environment (see at least: Taguchi, Paragraph [0045], and Fig. 3); 
the discretized probability distribution is based at least in part on a first discretized probability distribution and second discretized probability distribution (see at least: Taguchi, Paragraphs [0029], [0045], [0059], and Figs. 10A-10C); 
the first discretized probability distribution represents first prediction probabilities associated with first possible locations of the first object in the environment (see at least: Taguchi, Paragraph [0059] and Figs. 9A-9C; “FIGS. 9A, 9B and 9C show the predicted vehicle presence regions of the vehicles A, B and C, respectively”); 
the second discretized probability distribution represents second prediction probabilities associated with second possible locations of a second object in the environment (see at least: Taguchi, Paragraph [0059] and Figs. 9A-9C; “FIGS. 9A, 9B and 9C show the predicted vehicle presence regions of the vehicles A, B and C, respectively”); and 
the discretized probability distribution represents aggregated predication probabilities based at least in part on accumulating a first portion of the first prediction probabilities and a second portion of the second prediction probabilities (see at least: Taguchi, Paragraph [0029], [0045], and [0059], and Figs. 10A-10C; “FIGS 10A, 10B, and 10C show the predicted vehicle-presence regions of the vehicles A, B and C, which are superimposed with each other”). 

Regarding Claim 20:
Taguchi discloses the non-transitory computer-readable medium of claim 17, wherein: 
the vehicle is an autonomous vehicle (see at least: Taguchi, Abstract and Paragraph [0068], wherein the vehicle is an automatically-operated vehicle); 
the trajectory is a first trajectory associated with a first action (see at least: Taguchi, Paragraphs [0043], [0046], [0061]); and 
the operations further comprise: 
determining a first cumulative probability associated with the first trajectory (see at least: Taguchi, Paragraphs [0046], [0049]-[0050], [0062]; wherein a region probability is calculated for each of the multiple cruise control plans, the region probability being a cumulative probability as shown in the disclosed equations); 
receiving a second trajectory associated with a second action (see at least: Taguchi, Paragraphs [0043], [0046], [0061]; wherein multiple trajectories are generated and analyzed); 
determining a second cumulative probability associated with the second trajectory (see at least: Taguchi, Paragraphs [0046], [0049]-[0050], [0062]; wherein a region probability is calculated for each of the multiple cruise control plans, the region probability being a cumulative probability as shown in the disclosed equations); 
determining that the first cumulative probability less than the second cumulative probability (see at least: Taguchi, Paragraphs [0049]-[0050], [0062]-[0063]); and 
controlling the autonomous vehicle to follow the first trajectory based at least in part on the first cumulative probability and the second cumulative probability (see at least: Taguchi, Paragraphs [0051], [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Horita et al. (US 2019/0333386 A1) teaches an invention including creating time-of-presence range maps for each of a host vehicle and surrounding objects, with a time-of-presence range calculated for each cell of the range map; and using the time-of-presence range maps to create a risk-of-driving map in order to identify a safe trajectory for the host vehicle through an environment.  The time-of-presence range includes a probability distribution over time about presence of the host vehicle or an object at each position (see for example: Figs. 2 and 10), wherein the time-of-presence range may be represented by a Gaussian distribution.
Nguyen et al. (US 2019/0337511 A1) teaches an invention including generating a first trajectory for an autonomous vehicle; generating a probabilistic forecast of an object detected in the vicinity of the autonomous vehicle, the probabilistic forecast is a two-dimensional heatmap including a Gaussian distribution associated with the object; determining, based on the first trajectory and the probabilistic forecast, a region indicative of the first trajectory intersecting 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADEEM N ODEH whose telephone number is (571)272-8925.  The examiner can normally be reached on M-F, 9 a.m. - 5 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571.272.2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nadeem Odeh/Primary Examiner, Art Unit 3669